Exhibit 10.1

Commercial Property Advance Sale Contract

Contract No: Y853623

Seller: Beijing Yinhe Wanda Real Estate Co., Ltd.

Buyer: Beijing AmazGame Age Internet Technology Co., Ltd

Advance Sale Permit No: Jing-Fang-Shou-Zheng (2008) 59

Project Name: Beijing Shijingshan Wanda Plaza

Property Location: [Room 601, Floor 5, Office Building A, Commercial and
Financial Project under Phase II of Lugu Yinhe Business Zone in Shijingshan
District]

Instructions

 

1. This contract is a sample version, which has been prepared by Beijing
Construction Commission and Beijing Administration of Industry and Commerce.

 

2. Before signing this Contract, the Seller shall present to the Buyer the
commercial property advance sale permit and other relevant certificates and
supporting documents.

 

3. The parties shall enter into this Contract on the principle of willingness,
equality and good faith and neither party shall force the other party to accept
its will. Both parties may make amendments, additions or deletions to the terms
and conditions of this Contract. After the Contract takes effect, the printed
text that is not amended shall be deemed as the content accepted by both
parties.

 

4. Before executing this advance sale contract, the Buyer shall carefully read
the terms and conditions therein, particularly the clauses that are optional or
supplementary, contain blanks for completion or involve amendments.

 

5. In order to reflect the principle of willingness, blank lines are reserved
after appropriate clauses herein for both parties to fill in their covenants or
additional agreements. The Seller and the Buyer may enter into a reasonable and
fair Supplementary Agreement depending on the circumstance of the Property to
cover the issues not set forth or not detailed in the Contract, or additional
covenants on such issues may be filled out in the blank lines reserved below
relevant clauses.



--------------------------------------------------------------------------------

6. Both parties shall negotiate to determine the contents in the Contract that
are provided in [    ] for option, or are to be filled out in reserved blank
space, and other contents that are to be deleted or added. An item in [    ]
shall be selected by marking “ü”; and if a situation described in the contract
text does not occur or if both parties have no covenant thereupon, “×” shall be
marked on the appropriate blank space to show deletion.

 

7. When a dispute occurs during performance of the Contract, both parties may
opt to sue before the people’s court in the place of location of the Property,
or alternatively apply to an arbitration commission for ruling through
arbitration. In the latter event, the arbitration request may be lodged to
Beijing Arbitration Commission, China International Economic and Trade
Arbitration Commission or a non-local arbitration commission.

 

8. Both parties may determine the number of original copies of the Contract
depending on the circumstance and carefully verify to ensure consistence of
content of all copies; and the Buyer shall in all events hold at least one
original copy of the Contract.

 

2



--------------------------------------------------------------------------------

Beijing Commercial Property Advance Sale Contract

Seller:                                             Beijing Yinhe Wanda Real
Estate Co., Ltd.                                                 

Address:     Room 107G4, Building 1, Chongxin Tower, #3 Xijing Road, Badachu New
and High-technology Park,

Shijingshan District, Beijing

Postcode:                                      
          100022                              
                                                                       

Business License Registration No:                                        
        110107010224940                                           

Enterprise Qualification Certificate
No:                                    SJ-A-6313   
                                                        

Legal Representative:            Ding Benxi             Tel:
                                58206868       
                                 

Attorney:                                ×     
                                        Tel:
                                ×                                       

Appointed Sales Agency:     Beijing Yinhe Wanda Real Estate Co.,
Ltd.                                                     

Address:     Room 107G4, Building 1, Chongxin Tower, #3 Xijing Road, Badachu New
and High-technology Park,

Shijingshan District, Beijing

Postcode:                                      
                              100022          
                                                               

Business License Registration No:                                        
                                110107010224940                      Sales
Agency

Qualification Certificate No:                                        
        ×                                     

Sales Representative:                                                  Liu
Wenjie                                                 

Commercial Property Sales Representative’s Qualification Certificate
No:    Jing-Jian-Xiao 16050                    

Buyer:                     Beijing AmazGame Age Internet Technology Co.,
Ltd.                                         
                                       

            Legal Representative:                    Wang
Tao                    Nationality:                  
              ×                                 

Business License:    110000450025901                                
                                                     

Date of Birth:            Day/Month/Year, Sex:
                                    ×                                     

Address:                                      
                                  ×      
                                                   

Postcode:                                 ×                                 
Tel:                         ×                             

Attorney:                Legal Representative: Wang
Tao                            Nationality:          
      Chinese                        

                            ID No.                            :
352101197504300812                                                         

Date of Birth:     April 30, 1975 Sex:
                                Male        
                                                       

Address:     Room 1210, Building 3, #3 Xijing Road, Badachu New and
High-technology Park, Shijingshan District, Beijing

Postcode:                         100040                          Tel:
                                010-59563001       
                                 

The Buyer and the Seller hereby agree as follows on the matter of commercial
property purchase/sale based on equality, willingness, fairness and mutual
agreement and in accordance with the Contract Law, the Law for Administration of
Urban Real Estate and other relevant laws and regulations of the People’s
Republic of China:

 

3



--------------------------------------------------------------------------------

Article I. Basis of Project Construction

The Seller has obtained the use right of the State-owned land situated at the
commercial and financial project under Phase II of Lugu Yinhe Business Zone by
means of transfer. The State-owned Land Use Certificate Number of the Land is
Jing-Shi-Guo-Yong (2008) 0027, the space covered by the land use right is
34776.14m2, the land occupied by the commercial property (the “Property”
hereinafter) purchased by the Buyer is for office use, and the land use period
is from June 21, 2007 to June 20, 2057. The number of the State-owned Land Use
Right Transfer Contract of the Land is Jing-Di-Chu [He] (2007) 0242, the land
whereupon the Property is situated is for office use, and the term of the land
use right transfer is from June 20, 2007 to June 19, 2057.

The commercial property project constructed on the Land by the Seller as
approved is temporarily named: Beijing Shijingshan Wanda Plaza (the “Project”),
the construction project planning permit number is: 2007-Gui (Shi) Jian 0076,
the construction permit number is: [2008] Shi-Jian 0022, the date of
construction commencement and of completion agreed in the construction contract
is January 15, 2008 and March 24, 2010 respectively.

Article II. Basis of Sale

Beijing Construction Commission has approved the Property for advance sale and
the advance sale permit number is: Jing-Fang-Shou-Zheng (2008) 59.

Article III. General Condition

The main structure of the building containing the Property is: reinforced
concrete structure and the building is composed of 19 floors, including 19 above
and 0 under the ground.

No. 1 Property is located at [Room 601, Floor 5, Office Building A, Commercial
and Financial Project under Phase II of Lugu Yinhe Business Zone in Shijingshan
District].

The Property is Room 601 on the 5th floor of [Building] [Block] Office Building
A of the project set forth in Article 1. The room number is a temporary version
and the final room number shall be the one ratified by the public security
administration, and the plan of the Property and the map showing its location in
the entire building are provided in Attachment I.

Purpose of the Property: office ; Floor Height: 3.6m , [Net Height of Sloping
Ceiling] Minimum:         ×         meters, Maximum:         ×         meters.
Orientation of the Property: southeastward ; Number of
Balconies:        0        , including 0 enclosed and 0 open balconies.

The real estate survey and mapping institution appointed by the Seller to
anticipate the space of the Property is Beijing Jinghai Zongheng Survey and
Mapping Co., Ltd. and the total built floor area of the Property as anticipated
by said institution is 125.1 square meters. The anticipated area includes 81.45
m2 of indoor built floor area and 43.65m2 of shared built floor area of common
parts and common buildings. See Attachment II for explanation of the composition
of the shared portion of common parts and common premises.

The construction status of the building containing the Property is     ×     as
of the execution of this Contract.

Floor height in this article refers to the vertical distance between the upper
and the lower floors or between the ceiling and the floor. Net height refers to
the vertical distance between the floor or ground surface to the bottom of the
upper floorstab or hanging ceiling.

Note: Article III of the original Chinese version of the Contract contains 141
separate descriptions of the 141 units purchased under the Contract, whose
descriptions are identical to the foregoing description of Unit 601 except for
each unit’s floor level, room number, square meters and facing direction. The
total area of the 141 units purchased under the Contract is 14953.5 square
meters.

 

4



--------------------------------------------------------------------------------

Article IV. Mortgage

The mortgage status of the Property is:             Clause 2 and 3             .

1. No mortgage has been set on the land use right and construction-in-progress
shared by the Property.

2. The land use right shared by the Property has been mortgaged, the mortgagee
is: Construction Bank of China Beijing ChangAn Branch, the mortgage registration
authority is: Beijing Soil and Resource Bureau Shijingshan Sub-bureau, and the
date of mortgage registration is: May 20, 2009.

3. The construction-in-progress of the Property has been mortgaged, the
mortgagee is: Construction Bank of China Beijing ChangAn Branch, the mortgage
registration authority is: Beijing Soil and Resource Bureau Shijingshan
Sub-bureau, and the date of mortgage registration is: May 20, 2009.

                                       
                                     ×   
                                                                       .

See Attachment III for the document certifying the mortgagee’s consent to
advance sale of the Property and the covenants concerning the mortgage.

Article V. Pricing and Price

In the event that the Property is of residential nature, the Seller and the
Buyer agree to calculate price of the Property using Method × here below.

If the Property is not for residence, the Seller and the Buyer agree to
calculate price of the Property using Method 2 here below.

1. Based on indoor built floor area, unit price of the Property is
        ×         (Currency)         ×         (Amount) per square meter, and
the total price is         ×         (Currency)         ×         (Amount) ONLY
(in capital letters).

2. Based on built floor area, the unit price of the Property for Unit 601 is RMB
[14700] (Amount) per square meter and the total price is RMB ONLY (in capital
letters).

3. Based on suite (unit), total price of the Property is         ×        
(Currency)         ×         ONLY (in capital letters).

4. Based on         ×        , total price of the Property is         ×        
(Currency)         ×         ONLY (in capital letters).

Note: Article V of the original Chinese version of the Contract contains 141
separate descriptions of the 141 units purchased under the Contract, the unit
price of which is identical to that of Unit 601 as stated above. The total price
for the 141 units purchased under the Contract is RMB 219,816,466 (Two Hundred
and Nineteen Million, Eight Hundred and Sixteen Thousand and Four Hundred and
Sixty Six).

See Attachment IV for detailed covenants.

Built floor area in the present article refers to outer horizontal projection
space of floors above plinth of outer walls, including balconies, corridors,
basements, outdoor stairs etc., that are permanent buildings with upper covers,
of solid structure, and of inter-floor height of or above 2.20m.

Indoor built floor area refers to the sum of usable indoor area of a suite of
commercial property (apartment), area of wall coverage inside the suite and
built floor area of the balcony (balconies) of the suite.

 

5



--------------------------------------------------------------------------------

Article VI. Terms & Schedule of Payment

The Buyer shall pay price of the Property according to the 2nd term here below:

1. lump-sum payment

2. installment payments

3. loan payment:         ×        . The Buyer may initially pay
        ×        % of total price of the Property, with the rest paid using a
loan from         ×          or         ×         Bank.

4. Other terms of payment.

See Attachment V for detailed terms and schedule of payment.

Article VII. The Seller undertakes that the Property is free of title disputes,
and the Seller shall assume due responsibility if title registration cannot be
fulfilled for the Property or any debt dispute occurs due to the Seller’s
reason.

                                       
         ×                                         .

Article VIII. Covenant on Planning Changes

The Seller shall build the Property according to the conditions set forth on the
construction project planning permit issued by the planning administration, and
shall not make any change without permission.

When the Seller essentially needs to change the conditions set forth on the
construction project planning permit, it shall obtain written consent from the
affected buyers, and approval from the planning administration. If such change
has caused the Buyer’s loss of its rights and interests, the Seller shall
provide appropriate compensation to the Buyer.

Article IX. Covenant on Design Changes

(I) Subject to approval by the design review institution appointed by the
planning administration in charge, if the following design changes in
construction drawings and design documents of construction projects affect the
quality or functions of the commercial property purchased by the Buyer, the
Seller shall notify the Buyer in writing within 10 days from the date of
approval of such changes by the design review institution.

1. Form of structure, room layout, dimensions and orientation of the Property;

2. means of heating;

3.                     ×                     ;

4.                     ×                     ;

5.                     ×                     ;

If the Seller fails to notify the Buyer within the prescribed period, the Buyer
shall have the right to reject and return the Property.

(II) Within 15 days from arrival of said notice, the Buyer shall give a written
reply stating whether or not to reject and return the Property. The Buyer’s
failure to give such written reply will be deemed as acceptance of the changes.

(III) If the Buyer chooses to reject and return the Property, the Seller shall
refund the previously paid price to the Buyer within 20 working days from the
arrival date of the notice of property rejection and return, plus interest
calculated using the interest rate of the People’s Bank of China for loans in
the same period. If the Buyer chooses not to reject and return the Property, it
shall separately execute a supplementary agreement with the Seller.

                                       
         ×                                         .

 

6



--------------------------------------------------------------------------------

Article X. Overdue Payments

The Buyer’s failures to pay at agreed time shall be handled according to Methods
        1 and 2         here below:

1. Each overdue payment shall be handled individually based on the overdue
duration ((1) and (2) will not be cumulated)

(1) In the event of an overdue payment within   90   days, the Buyer shall pay a
daily penalty equivalent to 0.2‰ of the overdue amount to the Seller for each
day during the period from the day immediately following the date when the
amount becomes due to the day when the amount is actually paid, the penalty
shall be paid to the Seller within     30     days from the date when the
overdue amount is actually paid, and performance of the Contract will be
continued.

(2) If the overdue payment is beyond 90 days, the Seller shall have the right to
cancel the Contract. If the Seller cancels the Contract, the Buyer shall pay
penalty to the Seller within     ×     days from the arrival date of the
cancellation notice, which shall be equivalent to     ×    % of the cumulative
sum of overdue payments, and the Seller shall refund all amounts that have been
previously paid by the Buyer. If the Buyer is willing to continue to perform the
Contract and the Seller agrees so, the Contract will be continued, the Buyer
shall pay a daily penalty equivalent to 0.2‰ (such percentage shall not be lower
than the percentage set forth in Sub-clause (1)) of the overdue amount to the
Seller for each day during the period from the day immediately following the
date when the amount becomes due to the day when the amount is actually paid,
and the penalty shall be paid to the Seller within     30     days from the date
when the overdue amount is actually paid.

Overdue amount in the present article refers to the difference between the
amount of the payment due and payable as agreed in Article VI and the actually
paid amount of that payment; in the event of installment payments, an overdue
amount shall refer to the difference between the amount of an installment due
and payable and the actually paid amount of that installment.

2. Pursuant to Sub-clause (2) hereinabove, the Seller shall have the right to
cancel the Contract in the event of an overdue payment beyond 90 days. If the
Seller chooses to cancel the Contract, both parties shall perform applicable
covenants in the supplementary agreement as Attachment IX of the Contract (the
“Supplementary Agreement”).

Article XI. Delivery Conditions

(I) The Seller shall deliver the Property to the Buyer by September 30, 2009.

(II) At the time of delivery, the Property shall meet the conditions listed
under Items 1, 2,   ×  ,   ×  ,   ×   and   ×   here below; additionally, if the
Property is for residence, the Seller shall provide “Residential Property
Quality Warranty Certificate” and “Residential Property User Instructions”.

1. The planning inspection approval document and construction project completion
inspection filing form have been obtained for the Property.

2. A technical report of actual space of the Property has been issued by a
qualified real estate survey institution.

3. The Seller has obtained the title certificate of the building containing the
Property.

4. Municipal infrastructure conditions promised by the Seller in Article XII are
satisfied.

 

7



--------------------------------------------------------------------------------

5. The Seller has provided “Residential Property Project Household-based Quality
Inspection Form” in the event that the Property is of residential nature.

6.                                          
   ×                                             ;

7.                                          
   ×                                             .

Article XII Undertakings on Municipal Infrastructures and Other Facilities

The Seller undertakes that municipal infrastructures and other facilities
directly associated with normal use of the Property will meet the following
conditions on the agreed dates:

1. Municipal Infrastructures:

(1)water supply and drainage: meet usable condition on   September 30, 2009;

(2) power supply: meet usable condition on   September 30, 2009;

(3) heating: meet usable condition on   day/month/year;

(4) gas supply: meet usable condition on   day/month/year;

(5)                                     ×    
                                             .

(6) The following is left blank.

If the conditions are not met within the agreed time period, both parties agree
to handle the situation according to the following terms:

(1) The Seller takes remedial measures to ensure that the Buyer can use relevant
infrastructures. If one or more of the above infrastructures still fail to meet
usable conditions within 30 days from expiration of the agreed time period, the
Seller shall pay penalty to the Buyer for each day of delay from expiration of
said 30-day period, which shall be equivalent to 0.1‰ of the total purchase
price of the Property. (The penalty shall not be cumulated among various items
of infrastructures) The Buyer shall have the right to cancel the Contract in the
event that such a delay lasts for above 90 days and the infrastructure(s) still
fail to meet usable conditions. If the Buyer chooses to cancel the Contract,
both parties shall perform applicable covenants in the Supplementary Agreement.
If the Buyer selects to continue performance of the Contract, the Seller shall
pay penalty to the Buyer pursuant to the foregoing covenant until the day when
the Buyer can normally use the infrastructure(s) concerned.

(2) Save for the above remedial measures and compensation, the Buyer shall not
request any other compensation from the Buyer by reason of failure of
infrastructures to meet the agreed requirements.

2. Other Facilities

(1) Public Green Areas: Meet         ×         on day/month/year;

(2) public roads: Meet         ×         on day/month/year;

(3) public parking lot:   Meet usable condition on September 30, 2009;

(4) kindergarten:Meet         ×         on day/month/year;

(5) school: Meet         ×         on day/month/year;

(6) club: Meet         ×         on day/month/year;

(7) shopping center: Meet         ×         on day/month/year;

 

8



--------------------------------------------------------------------------------

(8) sport facilities: Meet         ×         on day/month/year;

(9) indoor communication & network: Meet usable condition on day/month/year;

(10) elevators: meet usable condition on September 30, 009

If the conditions are not met within the agreed time period, both parties agree
to handle the situation according to the following terms:

(1) The Seller continues to take measures enabling the above facilities to meet
the conditions.

(2)             ×            .

Article XIII. Delivery Delay

Except for delays caused by force majeure, the Seller’s failure to deliver the
Property to the Buyer at the time and according to the conditions agreed in
Article XI shall be handled according to the 1st and 2nd terms here below:

1. A delivery delay shall be handled individually based on its duration (Item
(1) and Item (2) shall not be cumulated).

(1) When the delay is within 90 days, the Seller shall pay a daily penalty
equivalent to 0.2‰ of the price previously paid by the Buyer for the period from
the day immediately following expiration of the delivery period agreed in
Article XI to the date of actual delivery, the penalty shall be paid to the
Buyer within 30 days from the date of actual delivery of the Property, and
performance of the Contract shall be continued.

(2) If the delay is beyond 90 days, the Buyer shall have the right to reject and
return the Property. If the Buyer chooses to reject and return the Property, the
Seller shall refund all previously paid amount to the Buyer within     ×    
days from the arrival date of the rejection and return notice, plus penalty
equivalent to     ×    % of the amount previously paid by the Buyer. If the
Buyer requests continued performance of the Contract, the Contract will be
continued and the Seller shall pay a daily penalty equivalent to 0.2‰ of the
total price previously paid by the Buyer for the period from the day immediately
following expiration of the delivery period agreed in Article XI to the date of
actual delivery, and the penalty shall be paid to the Buyer within     30    
days from the date of actual delivery of the Property.

2. If the Buyer selects to cancel the Contract pursuant to Sub-clause
(2) hereinabove, both parties shall perform applicable covenants in the
Supplementary Agreement.

Article XIV. Space Difference

On delivery of the Property, the Seller shall display to the Buyer the technical
report of actually surveyed space of the Property as issued by the qualified
real estate survey institution appointed by the Seller, and provide the Buyer
with the actual surveyed space data of the Property (the “Actual Surveyed Space”
hereinafter). Both parties agree to handle a difference between the Actual
Surveyed Space and the anticipated space stated in Article III according to the
2nd term here below:

1. Pursuant to the covenant in Article V with regard to pricing based on indoor
built floor area, both parties agree to handle space difference according to the
following principles:

(1) If the absolute error ratio of indoor built floor area is 3% or lower, the
price of the Property shall be settled based on the actual space.

(2) If the absolute error ratio of indoor built floor area is above 3%, the
Buyer shall have the right to reject and return the Property.

 

9



--------------------------------------------------------------------------------

If the Buyer selects to reject and return the Property, the Seller shall, within
30 days from the arrival date of the notice of such rejection, refund the price
previously paid by the Buyer, plus interest calculated using the interest rate
of the People’s Bank of China for current deposits in the same period.

If the Buyer chooses not to reject and return the Property and the actual
surveyed indoor built floor area is above the anticipated indoor built floor
area, the Buyer shall further pay for the excessive indoor built floor area that
is at or below the absolute error ratio of 3%; while the Seller shall pay for
the portion beyond 3% and the title thereto shall vest in the Buyer. When the
actual surveyed indoor built floor area is less than the anticipated indoor
built floor area, the Seller shall refund to the Buyer the price of the
deficient space at or below the absolute ratio of 3%; and shall refund a doubled
amount for the deficient space beyond the ratio of 3%.

¨                                             Actual Surveyed Indoor Built Floor
Area—Anticipated Indoor Built Floor Area ¨

Error Ratio of Indoor Built Floor Area=                                        
                    ¨¨ x 100%

¨¨¨¨¨¨¨                                                     Anticipated Indoor
Built Floor Area¨

2. Pursuant to the covenant in Article V with regard to pricing based on built
floor area, both parties agree to handle space difference according to the
following principles:

(1) If the absolute error ratio of built floor area and of indoor built floor
area is 3% or lower, the price of the Property shall be settled based on the
actual surveyed space.

(2) If either of the absolute error ratios of indoor built floor area and built
floor area is above 3%, the Buyer shall have the right to reject and return the
Property.

If the Buyer selects to reject and return the Property, the Seller shall, within
30 days from the arrival date of the notice of such rejection, refund the price
previously paid by the Buyer, plus interest calculated using the interest rate
of the People’s Bank of China for loans in the same period.

If the Buyer chooses not to reject and return the Property and the actual
surveyed built floor area is above the anticipated built floor area, the Buyer
shall further pay for the excessive built floor area that is at or below the
absolute error ratio of 3%; while the Seller shall pay for the portion beyond 3%
and the title thereto shall vest in the Buyer. When the actual surveyed built
floor area is less than the anticipated built floor area, the Seller shall
refund to the Buyer the price of the deficient space at or below the absolute
ratio of 3%; and shall refund a doubled amount for the deficient space beyond
the ratio of 3%.

¨                                             Actual Surveyed Built Floor
Area—Anticipated Built Floor Area ¨

Error Ratio of Built Floor Area=                                        
                        ¨¨ x 100%

                                                             ¨¨¨¨¨Anticipated
Built Floor Area¨

3. Other agreement by both parties:

                            ×                             .

Article XV. Transfer Procedure

(I) After the Property meets the delivery conditions agreed in Article XI, the
Seller shall, 7 days before the delivery date, give a written notice to the
Buyer to state the time and place of the property transfer procedure and the
certificates and documents to be presented by the Buyer. During inspection and
transfer of the Property, the Seller shall present the supporting documents
agreed in Article XI and shall have met other conditions set forth in Article
XI. If the Seller fails to present such supporting documents or the supporting
documents are not complete, or if the Property fails to meet other conditions
agreed in Article XI, the Buyer shall have the right to reject the Property, the
Seller shall bear responsibility for the resulting delivery delay, and the delay
shall be handled according to Article XIII.

 

10



--------------------------------------------------------------------------------

After inspection and transfer of the Property, both parties shall sign a
commercial property transfer note. If the transfer procedure cannot be fulfilled
on time due to the Buyer’s reason, both parties agree to handle the situation
according to the following terms:

The Seller will be deemed as having delivered the Property on time and at
conforming quality on the date when the Property ought to be delivered, from
which date the Buyer shall bear property management fee and other expenses and
charges of the Property and the warranty period of the Property shall commence;
at the same time, the Buyer shall pay price of the Property as scheduled
according to the covenants in Attachment V, or otherwise it shall bear
responsibility for overdue payment.

(III) Both parties agree to pay taxes according to the 3rd term here below:

1. The Seller shall not use the Buyer’s payment of taxes as a condition on
delivery of the Property.

                                       
                     ×                   
                                          .

2. The Buyer agrees to authorize the Seller to pay duties and taxes under Items
  1  ,   2  ,   5  ,   ×  ,   ×   and   ×   on its behalf, and to pay said
duties and taxes to the Seller on acceptance of the Property.

(1) special repair fund (public repair fund);

(2) contract tax;

(3) property management fee agreed in Article XXII;

(4) heating expense;

(5) handling fee for obtaining property title certificate, and other taxes to be
paid for obtaining the title certificate;

(6) ×                                                 .

3. The Buyer will pay by itself the taxes and fees under Items _(1) ,_(2)
,__×,__×,__×,__×_and_×_ here below to appropriate authorities, and present the
payment vouchers to the Seller on acceptance of the Property.

(1) special repair fund (public repair fund);

(2) contract tax;

(3) property management fee agreed in Article XXII;

(4) heating expense;

(5) ×                                                 

(6) ×                                                 

Article XVI. Covenant on Quality, Decoration and Fixture Standards

(I) The Seller undertakes that the building materials, structures and component
units used for the Property are qualified and that the Property meets the
national and local project quality specifications and standards, and the
requirements of the construction drawings and design documents.

 

11



--------------------------------------------------------------------------------

(II) The Seller and the Buyer agree as follows:

1. The Buyer shall have the right to reject and return the Property if the
foundation and main structure of the Property is tested to be unqualified. If
the Buyer rejects and returns the Property, the Seller shall, within 20 working
days from the arrival date of the reject notice, refund all previously paid
price to the Buyer plus interest calculated using the interest rate of the
People’s Bank of China for loans in the same period, and compensate the losses
caused to the Buyer, if any. The resulting testing costs and expenses shall be
borne by the Seller.

If the Buyer requests continued performance of the Contract, it shall separately
execute a supplementary agreement with the Seller.

                                    ×                                     

2. If the air quality in the Property is tested to be nonconforming to the
national standard (with exception to nonconformity caused by the Buyer), the
Buyer shall have the right to reject and return the Property within 60 days from
the date of delivery of the Property (which period shall not be shorter than 60
days). If the Buyer rejects and returns the Property, the Seller shall refund
all previously paid price to the Buyer within 20 working days from the arrival
date of the rejection notice plus interest calculated using the interest rate of
the People’s Bank of China for loans in the same period, and compensate the
losses caused to the Buyer, if any. The resulting testing costs and expenses
shall be borne by the Seller.

If the Buyer does not reject and return the Property or if the Property has been
delivered for use for more than 120 days, the Buyer shall separately execute a
supplementary agreement with the Seller.

                                    ×                                     

3. As of delivery, the Property should have passed inspections by the
construction, survey, design, building and project supervision units, the Seller
shall inspect the Property in conjunction with the Buyer, and both parties agree
to handle other problems (if any) found during the inspection according to Term
(3) here below:

(1) The Seller shall deliver the repaired Property within   ×   days. The
resulting liability for the delivery delay shall be borne by the Seller and
handled according to Article XIII.

(2) The Seller shall be responsible for repair of the Property within   ×   days
from the date of delivery and according to national and local project quality
specifications and standards, bear the repair costs and expenses, and compensate
the losses caused to the Buyer.

(3) The Seller shall assume warranty responsibility according to the provisions
in the “Quality Warranty Certificate”.

4. Decoration and fixtures of the Property delivered by the Seller shall meet
the standards agreed by both parties. If they are inferior to said agreed
standards, the Buyer shall have the right to require the Seller to handle the
situation according to Term (1) here below:

(1) The Seller compensates a doubled amount of the deficient value of the
decoration and fixtures.

(2) Both parties perform applicable covenants in the Supplementary Agreement.

(3)             ×                            
                                    

See Attachment VI for detailed covenants on decoration and fixture standards.

(III) On occurrence of a project quality dispute between the Seller and the
Buyer, either party may appoint a qualified construction project quality testing
institution to examine the quality of the Property and each party is obliged to
cooperate with the other party during such test.

    ×                                                                 .

 

12



--------------------------------------------------------------------------------

Article XVII. Residential Property Warranty Responsibility

(I) If the Property is of residential nature, the Seller shall assume
appropriate warranty responsibility according to the “Residential Property
Quality Warranty Certificate” from the date of delivery of the Property.

If the Property is not of residential nature, both parties shall execute a
supplementary agreement to specify the scope, period and responsibilities of
warranty.

(II) If a quality problem occurs within the scope and period of warranty of the
Property and if both parties have set forth covenants on return of the Property
in such situation, the problem shall be handled pursuant to the covenants; and
if such covenants are not available, the Seller shall fulfill its warranty
obligation and the Buyer shall cooperate in the warranted repair. The Seller
will assume no responsibility for damages not caused by it.

Article XVIII. Energy-saving Measures for Residential Property

If the Property is of residential nature, it shall meet national regulations
concerning energy-saving of buildings and the requirements of the “Energy-saving
Design Standard of Residential Buildings” (DBJ01–602–2004) issued by Beijing
Municipal Planning Commission and Beijing Construction Commission. If the
Property fails to meet such standards, the Seller shall supplement energy-saving
measures according to the “Energy-saving Design Standard of Residential
Buildings” and bear all costs and expenses thereof; and shall compensate the
losses caused to the Buyer, if any.

Article XIX. Undertakings concerning Use of the Property

During use of the Property, the Buyer shall not alter the main structure,
bearing structure and purpose of the Property without permission. Unless
otherwise agreed in this Contract, the Supplementary Agreement and the
attachments thereto, the Buyer shall have the right to share with other property
owners the common parts and facilities associated with the Property during its
use of the Property, and bear obligations based on the space of common parts and
facilities it shares.

The Seller shall not alter the use of the common parts and facilities associated
with the Property without permission.

            ×                                                                 

Article XX. Title Registration

(I) Initial Registration

The Seller shall obtain the title certificate of the building containing the
Property by February 28, 2010. If the title certificate of the building is not
obtained within the period set forth in the present article due to the Seller’s
reason, both parties agree to handle the situation according to the 2nd term
here below:

1. The Buyer shall have the right to reject and return the Property. If the
Buyer selects to do so, the Seller shall refund the total previously paid price
within × days from the arrival date of the rejection notice, plus penalty
equivalent to ×_% of such previously paid price. If the Buyer chooses not to
return the Property, the Contract will be continued, the Seller shall pay a
daily penalty equivalent to × of the total previously paid price to the Buyer
for the period from the day immediately following expiration of the time limit
for obtainment of the title certificate of the building containing the Property
to the date when the title certificate is actually received, and the penalty
shall be paid to the Buyer within × days from the day when the Seller actually
receives the title certificate.

2. The Buyer will not request rejection and return of the Property or request
the Seller to assume compensation responsibility by this reason, and both
parties agree to perform the covenant in Sub-clause (II) “Transfer Registration”
of the present article.

 

13



--------------------------------------------------------------------------------

(II) Transfer Registration

1. After the Property is delivered for use, both parties agree to proceed
according to Term (3) here below:

(1) Both parties jointly apply to the title registration authority for
registration of title transfer of the Property.

(2) The Buyer agrees to appoint          to apply to the title registration
authority for title transfer registration of the Property, and the fee payable
to the appointed attorney shall be RMB            (in capital letters).

(3) See details in covenants in the Supplementary Agreement.

2. If the Buyer fails to obtain the title certificate of the Property within 360
days from the date of delivery of the Property due to the Seller’s reason, both
parties agree to proceed according to Term (2) here below:

(1) The Buyer shall have the right to reject and return the Property. If the
Buyer rejects and returns the Property, the Seller shall refund the total
previously paid price to the Buyer within × days from the arrival date of the
rejection notice plus interest calculated using the interest rate of ×. If the
Buyer chooses not to return the Property, the Seller shall pay a daily penalty
equivalent to × of the total previously paid price to the Buyer for the period
from the day immediately following expiration of the time limit for obtainment
of the title certificate of the Property by the Buyer to the date when the Buyer
actually receives the title certificate, and the penalty shall be paid to the
Buyer within × days from the day when the Buyer actually receives the title
certificate.

(2) Both parties shall perform applicable covenants in Attachment V and the
Supplementary Agreement.

Article XXI. Covenant on Common Interests and Rights

1. The use right of the roof of the building containing the Property shall
belong to all property owners of the building.

2. The use right of the outer wall surface of the building containing the
Property shall belong to all property owners of the building.

3. The naming right of the building containing the Property shall belong to the
Buyer.

4. The title use right of the residential zone (Project) where the Property is
located shall belong to the Seller.

5.        ×                                                     .

Article XXII. Covenant on Attached Buildings and Structures

Both parties agree that underground garage and other attached buildings and
structures of the Property shall be handled according to the 2nd term here
below:

1. When the Seller sells the Property,   ×  ,   ×  ,   ×   and   ×   attached to
the Property shall be transferred in conjunction with the Property.

2. When the Seller sells the Property, the ground parking position, underground
parking lot and any and all other attached buildings and structures not included
in the common built floor area shared by the Property shall not be transferred
in conjunction with the Property.

 

14



--------------------------------------------------------------------------------

Article XXIII. Property Management Service in Initial Period

(I) The property manager selected and appointed by the Seller pursuant to law is
Beijing Wanda Commercial Plaza Management Co., Ltd., of which the qualification
certificate number is Jing-Wu-Qi-San [2008] 0171.

(II) During the initial period of property management, the rate of property
management fee is /month/m2 (built floor area). The rate is composed of the
payroll, social security and prescribed welfare funds of property management
service staff; the expenses of day-to-day operation and maintenance of common
parts and shared facilities and equipments; the cost of cleaning of the areas
within the property management company’s jurisdiction; the maintenance of
greening in areas within the property management scope; the cost of maintenance
of good order in areas within the property management scope; office expense of
the property management company; depreciation of fixed assets of the property
management company; costs of common parts, shared facilities and equipments and
of public responsibility insurance; other costs and expenses incurred for the
purpose of property management; and statutory taxes.

Ground Parking Management Fee:     ×    , Underground Parking Management Fee:
    ×    .

(III) The property management company will charge property management fee
according to Term     ×     here below:

1. Property management fee will be collected on an annual basis and the Buyer
shall pay the fee by January 15 of each year.

2. Property management fee will be collected on a semiannual basis and the Buyer
shall respectively pay the fee by January 15 and July 15 of each year.

3. Property management fee will be collected on a quarterly basis and the Buyer
shall respectively pay the fee by January 15, April 15, July 15 and October 15
of each year.

(IV) See Attachment VII for the content of property management service and of
the temporary Property Owners’ Convention. The Buyer has carefully read the full
content in Attachment VII about property management service and the temporary
Property Owners’ Convention, agrees the property management company lawfully
appointed by the Seller to provide property management service in the initial
period, and agrees to abide by the temporary Property Owners’ Convention.

Article XXIV. Special Repair Fund

If the Buyer authorizes the Seller to pay the special repair fund (public repair
fund) on its behalf, the Seller shall submit the payment voucher of the special
repair fund (public repair fund) to the Buyer within   ×   days from the date of
its acceptance of such appointment.

If the Buyer pays the special repair fund (public repair fund) by itself, the
payment voucher of the special repair fund (public repair fund) shall be
submitted to the property management company [at the time of ×] [within×days
from the date of] delivery of the Property.

Article XXV. Force Majeure

In the event of impossibility to perform this Contract as agreed due to force
majeure, liability for the nonperformance will be fully or partially relieved
depending on the impact of the force majeure, provided that the party being
prevented from performing the Contract as result of the force majeure shall
notify the other party in a timely manner and provide a supporting document to
the other party within 30 days from the ending date of the force majeure event.

 

15



--------------------------------------------------------------------------------

Article XXVI. Settlement of Disputes

Both parties shall negotiate to seek settlement of disputes occurring during
performance of this Contract; and if negotiation fails, the disputes shall be
resolved using the 2nd method here below:

1. Refer the disputes to             ×              Arbitration Commission for
settlement through arbitration.

2. Sue before a people’s court pursuant to law.

Article XXVII. This Contract shall take effect from the date of signing
(stamping) by both parties. Both parties may sign a written supplementary
agreement to include changes or additions to issues not set forth, not specified
or not applicable in this Contract, provided that this Contract shall remain
prevailing when such supplementary agreement contains clauses that unreasonably
reduce or exempt the responsibilities to be borne by the Seller under this
Contract, or that unreasonably add more responsibilities to the Buyer and
exclude the major rights of the Buyer. Cancellation of this Contract shall be
made in writing. Attachments and the supplementary agreement hereto shall enjoy
equal legal effectiveness as this Contract.

Article XXVIII. This Contract and the attachments hereto comprise          pages
in aggregate and are made in FOUR identical copies, each enjoying equal legal
effectiveness, of which the Seller and the Buyer respectively hold TWO copies.

Article XXIX. Within 30 days from the effective date of this Contract, the
Seller shall apply to Beijing Shijingshan District Construction Commission for
fulfilling the registration and filing procedure of the advance sale contract of
the Property. If the Seller fails to apply for registration of the advance sale
contract within 30 days from the effective date of this Contract, the Buyer may
lodge the application. If the Property under the advance sale has been
mortgaged, the advance sale registration application shall be lodged by the
Buyer and the Seller jointly.

(No Text Hereinafter)

 

Seller: Beijing Yinhe Wanda Real Estate Co., Ltd.

(Seal)

Authorized Representatives: /s/ Ding Xiben

Buyer: Beijing AmazGame Age Internet Technology Co., Ltd

(Seal)

Authorized Representatives: /s/ Wang Tao

 

Signing Date; August 13, 2009

Signing Place: Beijing

 

16